Title: To John Adams from Thomas McKean, 18 November 1782
From: McKean, Thomas
To: Adams, John


Sir
Philadelphia. Novemr. 18th. 1782.—

This will be handed to you by Mr: Randell, a merchant formerly of New-York; he is recommended to me by His Excellency the present President of Congress as a friend to his Country: As such permit me to introduce him to your acquaintance, which he has warmly sollicited.
I have little news to communicate, and the sudden departure of the Bearer prevents your knowing what there is from me, but I shall refer you to him. You have no doubt learnt that the Enemy long since evacuated Savannah in Georgia; you may believe they have done the same by Charlestown about the Beginning of this month, tho’ we as yet have no official or certain account of it. New-York is still in their possession, but we have just heard they are at present in great consternation there; the cause we can scarce form a conjecture about. Our army is better cloathed, better disciplined, in better spirits and more effective than at any period of the war; Congress is still composed of virtuous men; and the people in general are such as you wish them to be. Money seems to be our greatest want, and salutary steps are prosecuting concerning it; I flatter myself funds will soon be established sufficiently productive for the public exigences, but if this should in part fail, we must rely somewhat on our Allies, our industry, œconomy & integrity.—
We long to hear from you, having received no official Accounts from Europe since the 5th. Septemr.— The last was from Mr. Laurens— His most amiable son, Lieutt. Colo: Laurens, was killed in a battle near Charlestown. You may expect soon our old friend Mr: Jefferson of Virginia at Paris, as a Commissioner of Peace.
I am, Sir, with every possible regard / Your Excellency’s / most obedient humble servant
Tho M:Kean

P.S. The army is gone into Winter Quarters.—
